The judgment of the court, (.Eustis, C. J. being absent,) was pronounced by
Preston, J.
This is an action for the half yearly rent of a tract of land rented, together with a number of slaves, for a vegetable garden, and also for some other items connected with the lease of the establishment.
The judgment of the district court, which was based on the finding of the' jury, allowed the defendant, in his reeonventional demand, the sum of three hundred dollars, an amount claimed for fencing, and an abatement of the rent of six hundred dollars for the year 1849, and of four hundred dollars per annum for the three succeeding years. The plaintiff claimed also a dissolution of the lease, but no judgment was given on that point, nor for any part of his rent, the judgment being, as stated, without reference to the plaintiff’s claim.
The abatement of the rent was claimed on account of the front of the land, some eight superficial acres, being taken from his possession by the construction of a new levee, the line of which ran in the rear of the dwelling house, separating it, consequently, from the enclosed land. A claim of abatement of rent was also made by reason of the alleged injury to the crop by a crevasse, Which it is not necessary to consider, as we think the land cut out from the defendant’s use by the construction of the levee fully authorized the allowance made by the jury. We find no error in the judgment to the prejudice of the plaintiff, except that his rent ought to have been allowed, less the deduction established by the verdict. The judgment must "be amended accordingly.
It is therefore ordered, adjudged and decreed, that the plaintiff recover from the defendant the sum of five hundred and ninety-three dollars a-nd ten cents, with interest from the date, being the balance of rent due to him on the 1st of January, 1849, after deducting the abatement allowed by the jury, as well as the amount allowed by the verdict on defendant’s claim in reconvention; and that there shall be an abatement of four hundred dollars per annum on the rent of three thousand dollars per annum, to become due from the defendant to the plaintiff on the 1st January, 1851, 1852 and 1853 ; the half of said deduction to be made- semi-annually; and that the defendant pay costs in both- courts.